The Court granted defendant’s petition for certification on September 25, 2014, and counsel for the parties appeared for oral argument on December 3, 2014. At oral argument, the Court expressly offered defendant the opportunity to withdraw the appeal. The defendant has filed a signed, written request to withdraw the appeal, acknowledging his understanding that his fourteen-year sentence is final as a result. It is therefore, ORDERED that defendant’s request to withdraw the appeal is granted, and this matter is closed.